Citation Nr: 0732822	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dermatomyositis, 
including as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a video conference hearing before 
the Board in September 2006.  The veteran's case was remanded 
to the RO for additional development in February 2007.  The 
case is again before the Board for appellate review.  

The Board notes that the Veterans Law Judge who conducted the 
September 2006 hearing is no longer employed at the Board.  
The Board sent the veteran a letter in September 2007 and 
advised him of this fact.  The Board informed the veteran 
that the hearing transcript from the September 2006 hearing 
was a part of the appellate record and could be used to 
decide his case unless he desired another hearing.  The 
veteran responded the same month and informed the Board that 
he did not desire another hearing.  


FINDING OF FACT

The veteran does not have dermatomyositis that is 
attributable to military service including herbicide exposure 
during military service.


CONCLUSION OF LAW

The veteran's dermatomyositis is not the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1964 to 
September 1967.  The veteran's service medical records (SMRs) 
and DD214 reflect service in the Republic of Vietnam for a 
period of one year during his active military service.  The 
SMRs do not reflect any treatment for a skin or muscle 
disability.  

Associated with the claims file is an admission note and 
discharge summary from St. Mary's Health Center dated in 
November 1975.  The veteran was admitted with physical 
findings suggestive of scleroderma.  The final diagnosis was 
dermatomyositis with profound muscle weakness.  

Associated with the claims file are private treatment reports 
from A. Greco, M.D., dated from February 1994 to December 
2002.  The veteran was seen in February 1994 with a chief 
complaint of polymyositis.  Dr. Greco noted a history of 
dermatomyositis originally diagnosed in November 1975.  Dr. 
Greco reported that it was unlikely that the dermatomyositis 
was secondary to malignancy given the veteran's long course 
with the disorder.  The veteran was seen again in December 
2002 at which time Dr. Greco reported that the veteran's 
dermatomyositis was relatively stable.   

Other private treatment reports of record, including those 
from J. Williams, M.D., dated from March 1999 to August 1999 
and a January 2003 letter, a December 2002 statement from D. 
Strege, M.D., and a December 2002 statement from Mid County 
Orthopaedic Surgery and Sports Medicine, are unrelated to the 
issue on appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2005 to April 2005.  The veteran was 
noted to have dermatomyositis in March 2005.  

The veteran provided testimony at a video conference hearing 
in September 2006.  The veteran clarified that he was not 
seeking entitlement to service connection for polymyositis.  
He said he was seeking entitlement to service connection for 
dermatomyositis on a direct basis and on a presumptive basis 
as a result of exposure to herbicides.  The veteran said he 
had some issues with his skin in service about eight or nine 
months after arriving in Vietnam in 1965 but he did not think 
it was a problem.  He testified that he thought it was a part 
of life while serving in Vietnam.  He said he worked as a 
paramedic while serving in Vietnam and he said he treated his 
skin problem with medications that he had access to as a 
paramedic.  He said the rash continued after service but he 
just thought he got rashes.  He said he has had the rash from 
service until the present time.  He said he was finally 
hospitalized at St. Mary's hospital in 1969 or 1970.  He said 
he started to swell up and his skin turned pink.  He said he 
was prescribed prednisone for his condition.  He said he 
still takes prednisone for his disability.  He said he also 
uses a cortisone based cream.  He said the condition affects 
his whole body.  He said his skin was worse in the summer 
when he was out in the sun.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include 
dermatomyositis.  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. 
§ 3.307(a)(6)(ii) (2007); 68 Fed. Reg. 34,541 (June 10, 2003) 
amending 38 C.F.R. § 3.307(a)(6)(iii) implementing the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

There is no competent evidence to support the veteran's 
contention that he suffers from dermatomyositis as a result 
of military service.  Service medical records were negative 
for any reference to treatment for a skin or chronic muscle 
disability.  The veteran was first seen for complaints 
related to dermatomyositis in November 1975.  Since 1975 
private medical records from Dr. Greco reflect treatment for 
dermatomyositis in 1994 and 2002.  VA outpatient treatment 
reports dated in March 2003 reflect continued treatment with 
prednisone.  None of the medical records contains any opinion 
linking the veteran's dermatomyositis to his military 
service.  As noted, the first evidence for treatment of 
dermatomyositis came in November 1975, more than eight years 
after the veteran separated from service.  

The veteran's DD Form 214 reflects a year of service in the 
Republic of Vietnam and the veteran's SMRs reflect treatment 
in the Republic of Vietnam for an unrelated condition in 
September 1965.  There are no clinical entries among the 
medical records that relate the veteran's dermatomyositis to 
any incident in service.  The veteran's service medical 
records are negative for any indication of a skin or chronic 
muscle disability in service.  

As noted above, the veteran served in the Republic of Vietnam 
during the time period in which exposure to herbicide agents 
is presumed.  He is consequently presumed to have been 
exposed to herbicides.  However, dermatomyositis is not one 
of the diseases subject to presumptive service connection.  
Because dermatomyositis not shown until many years after 
service, service connection for the veteran's dermatomyositis 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.  Given the lack of any medical evidence linking 
the veteran's disability to service, including as due to in-
service herbicide exposure, and the fact that dermatomyositis 
is not listed as a presumptive disease due to herbicide 
exposure, the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran has alleged that his 
dermatomyositis is related to his period of military service.  
While the veteran is capable of providing information 
regarding his symptoms, as a layperson, he is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for dermatomyositis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding these two issues, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in May 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  However the letter did not specify 
that the veteran was seeking entitlement to service 
connection for dermatomyositis.  Consequently, the veteran's 
case was remanded by the Board for additional development in 
February 2007.  The Appeals Management Center (AMC) sent 
another letter to the veteran in February 2007 and 
specifically listed entitlement to service connection for 
dermatomyositis as the issue.  The AMC informed him of the 
status of his claim and again advised him of the elements to 
satisfy in order to establish service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, notice was provided as to the criteria for 
rating the veteran's claimed disability and with respect to 
the award of effective dates by way of a March 2006 letter 
and the February 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 19 Vet. App. 473 
(2006).  Consequently, a remand of the issue is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current 
dermatomyositis is traceable to military service, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran has had 
post-service treatment for dermatomyositis, but there is no 
indication, except by way of unsupported allegation, that his 
current dermatomyositis is related to service or exposure to 
herbicides in service.  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for dermatomyositis is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


